                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 MICHAEL A. KITCHEN,

         Plaintiff,                                Case No. 18-11430
                                                   Honorable Laurie J. Michelson
 v.                                                Magistrate Judge Anthony P. Patti

 RICHARD SNYDER,
 HEIDI WASHINGTON, and
 MICHAEL EAGEN,

         Defendants.


                      OPINION AND ORDER DENYING
      DEFENDANTS’ MOTION TO DISMISS AND FOR SUMMARY JUDGMENT [15]


        In 1987, when Michael Kitchen was 17 years old, he was convicted of felony firearm,

armed robbery, and criminal sexual conduct. Kitchen was sentenced to 42 to 60 years in prison.

Whether Kitchen will spend closer to 42 years in prison or closer to 60 years in prison is in the

hands of Michigan’s parole board. But under Michigan Compiled Laws § 791.234, Kitchen cannot

even come before the board until he completes his minimum sentence, i.e., until he has served 42

years in prison (less good-time credits he’s earned). Currently, that is slated for November 2026;

Kitchen will be 57 years old.

        Kitchen believes that § 791.234 is unconstitutional as applied to him. He stresses that he

committed the offenses leading to his sentence when he was only 17 years old. Yet, says Kitchen,

§ 791.234 does not distinguish between those who committed crimes as adults and those who

committed crimes as minors. In other words, § 791.234 fails to account for what the Supreme

Court calls the “mitigating qualities of youth,” Miller v. Alabama, 567 U.S. 460, 476 (2012). Thus,

Kitchen says that § 791.234 violates the Federal Constitution in three ways and the Michigan
Constitution in one. (See ECF No. 20, PageID.123–125.) As relief, Kitchen would like the Court

to declare § 791.234 unconstitutional as applied to him; he would also like parole evaluation earlier

than someone serving a like sentence but who committed the underlying crime as an adult. (See

ECF No. 20, PageID.126.)

       Two of the three defendants, Heidi Washington (the Director of the Michigan Department

of Corrections) and Michael Eagen (the Parole Board Chairperson), ask the Court to dismiss

Kitchen’s complaint for lack of subject-matter jurisdiction. (ECF No. 15.) For this argument, they

point to Heck v. Humphrey, 512 U.S. 477 (1994). Washington and Eagan also seek summary

judgment under Rule 56, primarily asserting that People v. Wines, 916 N.W.2d 855 (Mich. Ct.

App. 2018), precludes Kitchen’s claims.

       For the reasons that follow, Washington and Eagen’s motion will be denied.

                                                 I.

       Before turning to the merits of Defendants’ Heck argument, the Court notes that

Defendants may not have used the correct procedural vehicle to bring it. While the law is not

entirely uniform, a defendant’s argument that a plaintiff’s claim is barred by Heck is probably not

a challenge to subject-matter jurisdiction and probably should be brought via Rule 12(b)(6). See

Ortiz v. New Jersey State Police, 747 F. App’x 73, 77 (3d Cir. 2018); Topa v. Melendez, 739 F.

App’x 516, 518 (11th Cir. 2018); Mendia v. City of Wellington, 432 F. App’x 796, 798 n.1 (10th

Cir. 2011); Polzin v. Gage, 636 F.3d 834, 837–38 (7th Cir. 2011); but see Spencer v. Gidley, No.

15-11822, 2015 WL 4642904, at *4 (E.D. Mich. Aug. 4, 2015). Here, though, the Rule 12(b)(1)

or 12(b)(6) distinction does not matter—Defendants’ Heck argument does not warrant dismissal.

       The Defendants’ argument is as follows. Kitchen challenges a statute that provides (in

relevant part), “a prisoner sentenced to an indeterminate sentence and confined in a state



                                                 2
correctional facility with a minimum in terms of years . . . is subject to the jurisdiction of the parole

board when the prisoner has served a period of time equal to the minimum sentence imposed by

the court . . . less good time and disciplinary credits, if applicable.” Mich. Comp. Laws

§ 791.234(1). Given that § 791.234 equates a prisoner’s minimum-sentence end date with the first

date he is eligible for parole review, Defendants argue that by asking for an earlier parole-

evaluation date, Kitchen is seeking to shorten his minimum sentence. But under Heck, “a prisoner

in state custody cannot use a § 1983 action to challenge the . . . duration of his confinement.”

Wilkinson v. Dotson, 544 U.S. 74, 78 (2005). So, Defendants’ conclude, Kitchen’s constitutional

challenges brought via § 1983 are Heck-barred.

        Defendants’ argument has some legal and factual support.

        Start with legal. In Preiser v. Rodriguez, 411 U.S. 475 (1973), the Supreme Court explained

that when a prisoner seeks release from unlawful imprisonment, a petition for a writ of habeas

corpus under 28 U.S.C. § 2254 is the better tool than a complaint under 42 U.S.C. § 1983. After

all, the language of § 2254 is tailored to challenges of unlawful imprisonment, a petition for a writ

of habeas corpus is the traditional means of challenging unlawful custody, and a petition for a writ

requires exhaustion, which in turn, respects state sovereignty. See Preiser, 411 U.S. at 486, 490–

491; Wilkinson, 544 U.S. at 78–79. Indeed, in Wilkinson, Justice Kennedy asserted that “it is

elementary that habeas is the appropriate remedy for challenging a sentence,” 544 U.S. at 88, and

the majority apparently agreed with Justice Kennedy on this point, id. at 83.

        Factually, Kitchen at least indirectly challenges his sentence. To be sure, Kitchen directly

challenges only the parole-jurisdiction statute, § 791.234. But a premise of Kitchen’s challenge is

that his sentencing judge did not consider his youth and maturity in imposing a 42-year minimum

sentence. For, if the sentencing judge did consider Kitchen’s youth and maturity in setting the 42-



                                                   3
year minimum sentence, it is difficult to see how § 791.234 deprives Kitchen of any constitutional

right: his youth would have already been factored into his parole-eligibility date.

        Despite that legal and factual support for Defendants’ position, the Court still finds that

Kitchen is not required to bring his federal constitutional claims via a petition for a writ of habeas

corpus and that Heck does not bar Kitchen’s § 1983 complaint. In Wilkinson, William Dotson and

Rogerico Johnson filed a suit via § 1983; Dotson sought an order “requiring prison officials to

grant him an ‘immediate parole hearing’”; Johnson likewise sought “a new parole hearing.” 544

U.S. at 77. The Supreme Court explained that success for Dotson would “not mean immediate

release or a shorter stay in prison; it [would] mean[] at most new eligibility review, which may

speed consideration of a new parole application.” Id. at 75. And the same was true for Johnson:

“Success for Johnson means at most a new parole hearing at which parole authorities may, in their

discretion, decline to shorten his prison term.” Id. “Because neither prisoner’s claim would

necessarily spell speedier release, neither lies at ‘the core of habeas corpus.’” 544 U.S. at 75. As

such, Dotson and Johnson could proceed under § 1983 rather than § 2254. Id. at 76; see also Hill

v. Snyder, 878 F.3d 193, 209 (6th Cir. 2017) (finding that prisoners’ successful challenge to parole-

consideration process would not necessarily result in less time in prison because parole board could

still deny parole).

        Wilkinson coupled with Michigan’s indeterminate sentencing scheme carries the day for

Kitchen. Even if Kitchen’s direct attack on § 791.234 is an indirect attack on his 42-year minimum

sentence, a successful attack will not necessarily speed Kitchen’s release from prison. Suppose

Kitchen’s § 1983 complaint results in a new minimum sentence where he is given a 34-year

minimum. That would only mean that Kitchen would immediately come within the parole board’s

jurisdiction. Yet the parole board could deny parole and, ultimately, Kitchen could be forced to



                                                  4
serve his maximum sentence, 60 years. So success here—even if that success comes in the form

of a new, shorter minimum sentence—would not necessarily speed Kitchen’s release. That would

all depend on what the parole board does. As such, Heck does not preclude Kitchen from pursuing

his federal constitutional claims via § 1983. See Wershe v. Combs, 763 F.3d 500, 504 (6th Cir.

2014) (“Because success in his § 1983 claim would not necessarily affect the duration of his

sentence because prison officials would retain discretion regarding whether to grant him parole,

the habeas exception does not bar Wershe’s § 1983 claim.” (internal quotation marks and alteration

omitted)).

                                                II.

       Defendants also say Kitchen’s claims fail on the merits.

       Here too, there is the threshold issue of the correct procedural vehicle for Defendants’

argument. As noted, Defendants have moved for summary judgment. This strikes the Court as odd

because no discovery has been conducted in this case, Defendants’ purely legal argument is suited

for Rule 12(b)(6), and this District’s local rules permit only one summary-judgment motion as of

right. See E.D. Mich. LR 7.1(b). But, again, the procedural vehicle does not matter: Defendants’

have not persuaded the Court to dismiss Kitchen’s case.

       Defendants acknowledge that the Eighth Amendment, as construed in Miller v. Alabama,

567 U.S. 460 (2012), requires a judge to consider a juvenile offender’s maturity (and the like)

before sentencing the juvenile to life in prison without the possibility parole. See id. at 477–78.

But in Defendants’ view, the Eighth Amendment’s requirement that a sentencing judge consider

the offender’s youth is triggered “only” if the juvenile offender is facing the state’s “most severe

punishment.” (ECF No. 15, PageID.85.) And here, Defendants point out, Kitchen was not and is

not facing Michigan’s most severe penalty (life in prison without parole). So, Defendants



                                                 5
conclude, the Eighth Amendment does not require that Kitchen’s youth at the time of the offense

to be considered in imposing a 42- to 60-year sentence.

       Defendants have some support for their position. For one, in Miller, the Supreme Court

was concerned about “imposing a State’s harshest penalties” without considering the mitigating

factors of youth. See Miller, 567 U.S. at 477; see also id. at 474 (explaining that prior precedent

established that the “imposition of a State’s most severe penalties on juvenile offenders cannot

proceed as though they were not children”).

       For two, Defendants have People v. Wines, 916 N.W.2d 855 (Mich. Ct. App. 2018). There,

Gregory Wines was convicted of aiding-and-abetting a murder and, under Michigan’s then-

existing statutory scheme, automatically sentenced to life in prison without parole. See id. at 859–

60. Wines was 17 years old at the time of his offenses. See id. at 859. About 23 years later, Wines

was resentenced pursuant to legislation passed to account for Miller. Id. at 860. Under the new

Michigan law, unless the prosecutor again sought life in prison without parole, the sentencing

judge had to give Wines a minimum of 25 to 40 years in prison; Wines’ maximum would

automatically be 60 years per the new law. Id. at 856 (quoting Mich. Comp. Laws § 769.25a(4)(c)).

The judge gave Wines the harshest minimum sentence—40 years. Id. at 860. Wines appealed,

claiming that the judge did not consider the Miller factors in selecting 40 years. Id. at 857. The

Michigan Court of Appeals held that the Eighth Amendment did not require the sentencing judge

to consider the Miller factors: “We agree with the prosecution that the constitutional holding in

Miller applied only in life-without-parole decisions and does not constitutionally compel a

sentencing judge to consider only the factors defined in Miller when the sentence of life

imprisonment without parole is not sought by the prosecution.” Id. at 857.




                                                 6
       So Defendants’ assertion that the Eighth Amendment does not require Kitchen’s youth to

be considered in imposing a 42-year minimum sentence, and, thus, does not require his youth to

be considered in setting his parole-evaluation date (they are one and the same), has some traction.

Kitchen was not and is not facing Michigan’s harshest penalty. And Wines seems to hold that the

Eighth Amendment does not come into play when a judge imposes a 40-year minimum sentence

on a juvenile offender.

       Still, the Court is not completely persuaded by Defendants’ argument. Wines offered no

reasoning for its assertion that the Eighth Amendment does not require a sentencing judge to

consider a convict’s youth before imposing a long term-of-years sentence. See 916 N.W.2d at 857.

And Miller referenced the State’s harshest “penalties,” 567 U.S. at 474, 477, which suggests the

Supreme Court was not only concerned that the single harshest penalty might violate the Eighth

Amendment. Indeed, consider a 50-to-60-year sentence. Depending on the prisoner’s good-time

credit, see Mich. Comp. Laws § 800.33, the prisoner’s parole-eligibility date could still be after

spending 40 years in prison. So if the offender started serving his sentence at 17, he would be 57

by the time he was even evaluated for parole. And actual release on parole could come years later.

If life expectancy in prison is only 64 years (and still lower for those who begin prison at age 17),

see Wines, 916 N.W.2d at 858 n.6 (referencing two studies), the 50-to-60-year sentence would

approach a life-without-parole sentence. And if that is so, maybe imposing a 50-year minimum

sentence without considering the offender’s youth would give rise to Eighth Amendment concerns.

Cf. State v. Riley, 110 A.3d 1205, 1213 (Conn. 2015) (“[W]e hold that the dictates set forth in

Miller may be violated even when the sentencing authority has discretion to impose a lesser

sentence than life without parole.”).




                                                 7
       Ultimately, however, the Court takes no position on the plausibility of Kitchen’s Eighth

Amendment claim. This is not only because the Court is not yet convinced that Miller does not

extend to the imposition of a very long term of imprisonment on a juvenile offender, but for three

other reasons.

       First, Wines suggests that Kitchen might be able to obtain relief under state law; and if that

is so, there is no need to opine on the scope of the Eighth Amendment. Although Wines held that

the Eighth Amendment did not require a judge imposing a 40-year minimum to consider the

offender’s youth, it did hold that it would be an abuse of discretion for the judge to not consider

the offender’s youth in imposing such a sentence. See Wines, 916 N.W.2d at 859 (“[W]hen

sentencing a minor convicted of first-degree murder, when the sentence of life imprisonment

without parole is not at issue, the court should be guided by a balancing of the [objectives set out

in People v. Snow, 194 N.W.2d 314 (Mich. 1972)] and in that context is required to take into

account the attributes of youth, such as those described in Miller.”). Here, Kitchen’s minimum is

42 years (and his crime was less severe than Wines’). At least arguably then, Kitchen’s sentencing

judge should have considered his youth in imposing the 42-year minimum. The complaint is silent

on whether this was done, and so Kitchen may well have a viable claim for resentencing under

Wines. And if that resentencing results in a 34- or 35-year minimum, Kitchen, having already

served 32 years and having earned a couple years’ worth of good-time credits, would get a seat

before the parole board immediately. And that, practically speaking at least, is his end goal in this

case. So state law, rather than the federal constitution, may provide Kitchen with relief. Cf. Alma

Motor Co. v. Timken-Detroit Axle Co., 329 U.S. 129, 136 (1946) (“If two questions are raised, one

of non-constitutional and the other of constitutional nature, and a decision of the non-constitutional




                                                  8
question would make unnecessary a decision of the constitutional question, the former will be

decided.”).

       Second, consider the flip side: that Kitchen’s sentencing judge considered factors related

to Kitchen’s youth in selecting a 42-year minimum sentence. If that is so, then it would be the case

that Kitchen’s parole-eligibility date already accounts for the fact he committed his offenses at age

17. And it would seem to follow that the relief Kitchen seeks in this case—that his youth factor

into his parole-eligibility date—has already been granted.

       A third reason for not opining on the scope of the Eighth Amendment is that granting

Defendants summary judgment on that claim would not end this case. Defendants’ motion does

not address Kitchen’s claims under the Equal Protection Clause, the Due Process Clause, or

Michigan’s Cruel or Unusual Punishment Clause. So even if Kitchen’s Eighth Amendment claims

is subject to dismissal, this case would go on. Thus, practically speaking, there is no reason to

place gloss on the Eighth Amendment right now.

       Given that (1) Miller might extend to the imposition of a 42-year minimum sentence on a

juvenile offender, (2) even if not, this case will go on, (3) Kitchen may be able to obtain satisfactory

relief via resentencing (perhaps through Mich. Ct. R. 6.502), and (4) this case might be in a sense

moot (if Kitchen’s sentencing judge already considered his youth), the Court will deny without

prejudice Defendants’ motion. The Court sets this case for a mediation before the undersigned on

October 8, 2019 at 1:00 p.m. Defendants are, to the best of their ability, ensure that an Oakland

County prosecutor familiar with Kitchen’s case attends the mediation. The Court will make

arrangements with the Michigan Reformatory (RMI) for Kitchen to participate by phone.




                                                   9
                                          III.

      For these reasons, Defendants’ motion (ECF No. 15) is DENIED WITHOUT

PREJUDICE.

                                        s/Laurie J. Michelson
                                        LAURIE J. MICHELSON
                                        UNITED STATES DISTRICT JUDGE

Date: August 16, 2019




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on August 16, 2019.

                                        s/William Barkholz
                                        Case Manager to
                                        Honorable Laurie J. Michelson




                                          10
